

Exhibit 10.4




Director Compensation
Committee Approved February 17, 2009
Board Approved February 17, 2009
Effective May 1, 2009


Board of Director Retainer:
Outside directors to receive an annual retainer of $32,200 to be paid in a
combination of cash and restricted stock.


Cash:  A monthly cash payment of $2,100 ($25,200 annually) to be paid at the
beginning of the month following the month of service.  Directors may miss a
maximum of two scheduled board meetings without penalty.


Restricted Stock:  Annually, subject to full board approval, timing and vesting
qualifications, outside directors will receive an equity award (restricted
stock) with an economic value of $7,000.


Special Service Retainer
Special quarterly service retainers are paid the month following the end of the
quarter for the following service


Board Chair          $2,800
Audit Chair           $2,500
Compensation Chair              $1,500
Governance/Nominating Chair    $1,500
ALCO Chair          $1,500
Executive committee members     $1,500
(Eligible if non-employee and not receiving Chair
Retainer)


Committee Meetings
In addition to the annual retainer, attendance at committee meetings entitles
outside directors to additional compensation in the amount of $200 for
attendance at scheduled “in-person” committee meetings and $100 for telephone
meetings.


Telephone Board Meetings
Occasionally it is necessary to call a telephone meeting of the board of
directors.  Directors attending these meetings are entitled to $100.



                                                                                                                                
 
 

--------------------------------------------------------------------------------

 
